DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1, 7, & 13. Claims 11 – 12 were previously withdrawn. Claims 1 – 10 & 13 – 17 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 5, 7 – 8, 13 – 14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haering (EP 0564675 A1 (1993)), in view of Harte (“Introduction to timber as an engineering material,” ICE Manual of Construction Materials, 2009, Institution of Civil Engineers) and Oshima et al. (WO 2018/061923 A1).
With regard to claims 1, 7, & 13, Haering teaches a cross-laminated locked timber construction, preferably having a cross section dimensions of approximately 1220 x 2440 mm (pg. 1) (“rectangular”). The construction comprises at least three layers comprising at least one intermediate layer (3), a first surface layer (1) and a second surface layer (2) (skin layers). The surface layers are check by howl arranged, such that they touch themselves along each other turned long sides (i.e. “a continuous wood skin”). 
The intermediate layer can be formed with borders parallel to each other, but arranged distanced to each other (i.e. “a plurality of components being spaced apart from each other”). Furthermore, as shown in the embodiments of Fig. 1 and 2 below, the intermediate layer (“at least one core layer”) (3) contains spaces. As shown below in Figs. 1 & 2, the top timber layer and the bottom timber layer both span the CLT panel length.

    PNG
    media_image1.png
    587
    671
    media_image1.png
    Greyscale

Additionally, the definition of relative density is the amount of spacing of the inner layer compared to the inner layer before the spaces were created by the removal of timbers. As long as the spaces are formed intentionally, the spacing of the plurality of components is determined by a predetermined desired relative density.
Haering fails to teach the top timber layer and bottom timber layer having a wood grain running along a length of the CLT panel and at least one inner timber layer having a wood grain running perpendicular to the length of the CLT panel.
Harte teaches timber for buildings and other structures, wherein the timbers parallel to the grain have the strongest and stiffest structural properties, such as tensile strength, compression strength, and hardness (pg. 4).
Therefore, based on the teachings of Harte, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use timbers of parallel grain orientation because such timbers have the greatest tensile strength, compression strength, and hardness for use in buildings and other structures.
Haering fails to teach a thickness of the at least one inner timber layer is different from a thickness of at least one of a thickness of the top timber layer and a thickness of the bottom timber layer.
Oshima et al. teach wood laminates for use as flooring materials (paragraph [0207]) wherein the outer layers are more likely to be subjected to load and impact and more susceptible to humidity, and thus have a larger thickness than the inner layers, which allows for the wood laminate layer to have improved performance regarding influences from the external environment (paragraph [0019]).
Therefore, based on the teachings of Oshima et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the outer layers of greater thickness than the layers of the inner layers for providing improved performance from the external environment.

With regard to claim 2, as discussed above, Haering teach the spacing between the inner core timbers.
With regard to claims 5, 8, & 17, Haering teaches the construction comprises 5 or more layers (pg. 2), which would contain two outer layers and three or more intermediate (“inner”) layers. As discussed above, Haering teaches an embodiment in which spaces are formed in the intermediate layer by the removal of at least one timber. Furthermore, as discussed above, the cited prior art teaches it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the inner timber layer having wood grain running perpendicular to the length of the CLT panel. 
With regard to claim 14, as discussed above, Haering teaches the spacing between the boards of the intermediate (“core”) layer.

Claims 3 – 4 & 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haering (EP 0564675 A1), Harte, & Oshima et al., & as applied to claims 2 & 14 above, and further in view of Penland, Jr. et al. (U.S. Patent No. 9,476,164 B2).
With regard to claims 3 – 4 & 15 – 16, Haering does not teach the presence of filler/reinforcing elements in the air gap, or limit the intended use of the construction.
Penland, Jr. et al. teach an industrial mat composed of wood cross members to form a frame. Open areas of the frame can include a filler or material to substantially fill open areas of the frame for providing greater strength (i.e. reinforcement) and ruggedness to the mat (Col. 2, Lines 15 – 27) such that liquids are absorbed by the filler.
Therefore, based on the teachings of Penland, Jr. et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide greater strength (i.e. reinforcement) and ruggedness to the mat by incorporating filler into the open spaces of a wooden frame used as a mat for roadways.

Claims 6 & 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haering (EP 0564675 A1), Harte, & Oshima et al., as applied to claims 1 & 7 above, and further in view of Van Aken (“Hollow Core Cross-Laminated Timber: Optimized for a More Efficient Use of Material,” Thesis: Master of Science in Civil Engineering, Faculty of Civil Engineering Geosciences, Delft University of Technology, 26 June 2017).
With regard to claims 6 & 9 – 10, Haering does not explicitly teach the stiffness-to-weight ratio. 
However, Van Aken teaches a hollow core cross laminated timber (example three) has a greater effective bending stiffness than the standard cross laminated timber (CLT) without hollow regions (examples one and two) (Table 3.8, pg. 43).  
Therefore, the effective stiffness of the pellet comprising open spaces (hollow core cross-laminated timber) taught by EP 0564675 A1 is greater than the standard CLT, the stiffness-to-weight ratio of a hollow core CLT (“wherein the plurality of components are numbered, sized and/or spaced”) is greater than a standard CLT without the hollow regions (“a CLT panel in which all inner timber layers comprise a single solid timber structure extending throughout the entire length and an entire width of the CLT panel”).

Response to Arguments
Applicant argues, “The Office Action cites Phillips as the primary rejecting reference for claim 1. Applicants respectfully note Phillips does not disclose a CLT panel, but instead a wooden mat used for temporary ground cover for vehicles to drive over. The wood mats are therefore directed to a different field and purpose than the claimed CLT panel” (Remarks, Pg. 16).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the wooden mat describes by Phillips contains timbers that are cross-laminated. Therefore, the wooden mat meets the definition of a cross-laminated structure claimed by Applicant. 
In light of Applicant’s most claim amendments, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haering (EP 0564675 A1 (1993)). Applicant’s argument is not applicable to the teachings of Haering.

Applicant argues, “…while the Office Action cites Harte for teaching the orientation of the wood grain, this overlooks that Phillips does not merely fail to teach the orientation of the wood grain, but also fails to teach the arrangement of the timbers of claim 1. In particular, the first and second longitudinal layers 12, 16 of Phillips do not span the panel length, as per Phillips column 3, lines 18 – 25” (Remarks, Pg. 16).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of the claims, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haering (EP 0564675 A1 (1993)).

Applicant argues, “The Office Action argues that adding additional layers does not contribute to the structural properties, noting Applicant’s determination that the inner layers (the ‘core’) do not significantly contribute to the structural properties, particularly bending stiffness and bending strength, of the overall CLT which is mostly controlled by the outer layers. However, here the Office Action overlooks the significant finding that likewise, increasing the number of timber layers with one or more portions of one or more inner layer removed (as per the invention of claims 13 – 17) will not significantly reduce the structural integrity of the resulting CLT (see FIGS. 6 – 8), which is new and unexpected, more than ‘merely increase(ing) the number of spacers between the outer layers’” (Remarks, Pgs. 18 – 19).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of the claims, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haering (EP 0564675 A1 (1992)). Haering teaches a plurality of intermediate (“inner”) layers, as discussed above. Therefore, Applicant’s argument is not applicable to the newly cited reference of Haering.
Additionally, Applicant’s specification lacks a demonstration of unexpected results.

Applicant argues, “Applicant has further amended claim 13 to include the limitation of continuous wood skin on the outer layers” (Remarks, Pg. 19).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of the claims, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haering (EP 0564675 A1 (1993)). As discussed above, Haering teaches a continuous wood skin for the outer layers. Therefore, Applicant’s argument is not applicable to the newly cited reference of Haering.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781